UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 05701 (Zip Code) Registrant's telephone number, including area code (800) 649-2877 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of April 30, 2009 there were outstanding 11,653,134 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended March 31, 2009 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Common Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk Controls and Procedures 32 Item 4. Controls and Procedures 33 PART II.Other Information: Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 34 SIGNATURES 35 Page 1 of 35 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended March 31 2009 2008 Operating Revenues $ 90,727 $ 91,224 Operating Expenses Purchased Power - affiliates 16,062 16,468 Purchased Power 25,548 26,438 Production 3,220 3,342 Transmission - affiliates 2,481 3,389 Transmission - other 5,695 4,474 Other operation 15,533 14,745 Maintenance 4,492 6,169 Depreciation 4,029 3,869 Taxes other than income 4,168 4,039 Income tax expense 2,876 1,859 Total Operating Expenses 84,104 84,792 Utility Operating Income 6,623 6,432 Other Income Equity in earnings of affiliates 4,445 4,185 Allowance for equity funds during construction 150 17 Other income 733 767 Other deductions (770 ) (1,308 ) Income tax expense (1,433 ) (1,425 ) Total Other Income 3,125 2,236 Interest Expense Interest on long-term debt 2,811 1,937 Other interest 119 831 Allowance for borrowed funds during construction (54 ) (8 ) Total Interest Expense 2,876 2,760 Net Income 6,872 5,908 Dividends declared on preferred stock 92 92 Earnings available for common stock $ 6,780 $ 5,816 Per Common Share Data: Basic earnings per share $ 0.58 $ 0.57 Diluted earnings per share $ 0.58 $ 0.56 Average shares of common stock outstanding - basic 11,602,354 10,275,505 Average shares of common stock outstanding - diluted 11,655,175 10,377,034 Dividends declared per share of common stock $ 0.46 $ 0.46 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended March 31 2009 2008 Net Income $ 6,872 $ 5,908 Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costsand recognized in net income: Actuarial losses, net of income taxes of $0 and $0 1 1 Prior service cost, net of income taxes of $3 and $3 3 2 4 3 Portion reclassified due to adoption of SFAS 158 measurement provision, included in retained earnings: Prior service cost, net of income taxes of $0 and $2 0 4 0 4 Comprehensive income adjustments 4 7 Total comprehensive income $ 6,876 $ 5,915 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2009 December 31, 2008 ASSETS Utility plant Utility plant, at original cost $ 571,858 $ 554,506 Less accumulated depreciation 248,328 244,219 Utility plant, at original cost, net of accumulated depreciation 323,530 310,287 Property under capital leases, net 5,901 6,133 Construction work-in-progress 14,340 24,632 Nuclear fuel, net 1,443 1,475 Total utility plant, net 345,214 342,527 Investments and other assets Investments in affiliates 104,158 102,232 Non-utility property, less accumulated depreciation ($3,663 in 2009 and $3,657 in 2008) 1,816 1,786 Millstone decommissioning trust fund 3,712 4,203 Other 5,395 5,469 Total investments and other assets 115,081 113,690 Current assets Cash and cash equivalents 13,544 6,722 Restricted cash 5,621 3,636 Special deposits 6 1,006 Accounts receivable, less allowance for uncollectible accounts ($2,522 in 2009 and $2,184 in 2008) 28,802 23,176 Accounts receivable - affiliates, less allowance for uncollectible accounts($0 in 2009 and 2008) 78 76 Unbilled revenues 15,418 18,546 Materials and supplies, at average cost 6,088 6,299 Prepayments 6,958 17,367 Power-related derivatives 15,527 12,758 Other current assets 1,433 1,269 Total current assets 93,475 90,855 Deferred charges and other assets Regulatory assets 60,729 63,474 Other deferred charges - regulatory 8,769 9,980 Other deferred charges and other assets 4,228 5,467 Power-related derivatives 0 133 Total deferred charges and other assets 73,726 79,054 TOTAL ASSETS $ 627,496 $ 626,126 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) March 31, 2009 December 31, 2008 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 13,811,970 issued and 11,648,948 outstanding at March 31, 2009 and 13,750,717 issued and 11,574,825 outstanding at December 31, 2008 $ 82,872 $ 82,504 Other paid-in capital 71,552 71,489 Accumulated other comprehensive loss (224 ) (228 ) Treasury stock, at cost, 2,163,022 shares at March 31, 2009 and2,175,892 shares at December 31, 2008 (49,208 ) (49,501 ) Retained earnings 116,655 115,215 Total common stock equity 221,647 219,479 Preferred and preference stock not subject to mandatory redemption 8,054 8,054 Preferred stock subject to mandatory redemption 0 1,000 Long-term debt 167,500 167,500 Capital lease obligations 4,934 5,173 Total capitalization 402,135 401,206 Current liabilities Current portion of preferred stock subject to mandatory redemption 1,000 1,000 Current portion of long-term debt 5,450 5,450 Accounts payable 7,896 3,549 Accounts payable - affiliates 11,295 11,338 Notes payable 10,827 10,800 Nuclear decommissioning costs 1,363 1,431 Power-related derivatives 0 2 Other current liabilities 29,772 33,645 Total current liabilities 67,603 67,215 Deferred credits and other liabilities Deferred income taxes 42,889 45,314 Deferred investment tax credits 2,871 2,962 Nuclear decommissioning costs 8,232 8,618 Asset retirement obligations 3,353 3,302 Accrued pension and benefit obligations 52,145 51,211 Power-related derivatives 4,235 4,069 Other deferred credits - regulatory 20,179 17,696 Other deferred credits and other liabilities 23,854 24,533 Total deferred credits and other liabilities 157,758 157,705 Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ 627,496 $ 626,126 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Three months ended March 31 2009 2008 OPERATING ACTIVITIES Net income $ 6,872 $ 5,908 Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates (4,445 ) (4,185 ) Distributions received from affiliates 2,519 1,330 Depreciation 4,029 3,869 Deferred income taxes and investment tax credits (116 ) (200 ) Regulatory and other amortization, net 249 149 Non-cash employee benefit plan costs 1,597 1,445 Other non-cash expense and (income), net 1,617 1,368 Changes in assets and liabilities: Increase in accounts receivable and unbilled revenues (3,082 ) (1,350 ) Increase (decrease) in accounts payable 4,245 (2,052 ) Decrease in prepaid income taxes 10,619 3,098 Decrease in other current assets 203 702 (Increase) decrease in special deposits and restricted cash for power collateral (1,985 ) 62 Employee benefit plan funding (275 ) (586 ) (Decrease) increase in other current liabilities (7,332 ) 1,848 Increase (decrease) in other long-term liabilities and other 413 (184 ) Net cash provided by operating activities 15,128 11,222 INVESTING ACTIVITIES Construction and plant expenditures (5,805 ) (7,267 ) Investments in available-for-sale securities (316 ) (202 ) Proceeds from sale of available-for-sale securities 249 135 Return of capital from investments in affiliates 0 96 Other investing activities (65 ) (44 ) Net cash used by investing activities (5,937 ) (7,282 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 687 1,180 Retirement of preferred stock subject to mandatory redemption (1,000 ) (1,000 ) Decrease in special deposits held for preferred stock redemptions 1,000 1,000 Common and preferred dividends paid (2,758 ) (2,453 ) Proceeds from borrowings under revolving credit facility 11,325 9,300 Repayments under revolving credit facility (11,298 ) (9,300 ) Common stock offering costs (54 ) 0 Other financing activities (271 ) (105 ) Net cash used by financing activities (2,369 ) (1,378 ) Net increase in cash and cash equivalents 6,822 2,562 Cash and cash equivalents at beginning of the period 6,722 3,803 Cash and cash equivalents at end of the period $ 13,544 $ 6,365 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Treasury Stock Accumulated Other Other Shares Paid-in Comprehensive Retained Issued Amount Capital Loss Share Amount Earnings Total Balance, December 31, 2008 13,750,717 $ 82,504 $ 71,489 $ (228 ) 2,175,892 $ (49,501 ) $ 115,215 $ 219,479 Net income 6,872 6,872 Other comprehensive income 4 4 Common Stock Issuance, net of issuance costs (54 ) (54 ) Dividend reinvestment plan (12,870 ) 293 293 Stock options exercised 36,160 217 284 501 Share-based compensation: Common & nonvested shares 1 1 Performance share plans 25,093 151 (187 ) (36 ) Dividends declared: Common - $0.46 per share (5,337 ) (5,337 ) Cumulative non-redeemable preferred stock (92 ) (92 ) Amortization of preferred stock issuance expense 3 3 Gain (Loss) on capital stock 16 (3 ) 13 Balance, March 31, 2009 13,811,970 $ 82,872 $ 71,552 $ (224 ) 2,163,022 $ (49,208 ) $ 116,655 $ 221,647 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 35 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “CVPS” or the “company”) is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in 163 of the towns and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include Custom Investment Corporation, C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. (“East Barnet”) and Catamount Resources Corporation (“CRC”).We have equity ownership interests in Vermont Yankee Nuclear Power Corporation (“VYNPC”), Vermont Electric Power Company, Inc. (“VELCO”), Vermont Transco LLC (“Transco”), Maine Yankee Atomic Power Company (“Maine Yankee”), Connecticut Yankee Atomic Power Company (“Connecticut Yankee”) and Yankee Atomic Electric Company (“Yankee Atomic”). Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S.
